24 F.3d 246NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
In re GRAND JURY SUBPOENA.DOE ONE, INC., Intervenor-Appellant,v.UNITED STATES of America, Appellee.
No. 93-35068.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 5, 1994.Decided May 16, 1994.

Before:  SCHROEDER, BOOCHEVER, and BRUNETTI, Circuit Judges.

ORDER

1
The court has reviewed the record in this case and heard the arguments of counsel.  The order of the district court denying the motion to quash the subpoena is affirmed.  The appellant has provided no basis in this record for us to hold that the denial was in error or that compliance with the district court's order, will result in any substantial revelation of Mr. Holmes' attorney work product.


2
The mandate shall issue forthwith.


3
AFFIRMED.